DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities. Appropriate correction is required.
	It is noted that references to line numbers are with respect to the first line of each claim, not the first line of each page of the claim listing.
	Regarding claim 1, line 29 and line 52, the period at the end of each line should be a comma to correct the grammar and because a period is only used at the end of the claim except for abbreviations. See MPEP 608.01(m).
	Regarding claim 1, line 62, the examiner suggests --of the first polymer-- and --a plurality of pores-- to correct the grammar.
	Regarding claim 4, line 1, “is applied” should be --[[is]] are applied-- to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is noted that references to line numbers are with respect to the first line of each claim, not the first line of each page of the claim listing.
	Regarding claim 1, line 27, it is unclear how the plurality of first staple fibers is related the plurality of first fibers recited in line 2. The examiner suggests --plurality of first staple fibers-- in line 2 and --a portion of the plurality of first staple fibers-- in lines 27-28.
	Regarding claim 1, line 29, it is unclear hot the first polymer is related to the first polymer recited in line 5. The examiner suggests --the [[a]] first polymer--.
	Regarding claim 1, line 30, the solid region polymer-fiber infused layer is optional. However lines 30-35 are written as if this layer is required. The examiner suggests --wherein the solid region polymer-fiber infused layer, if present,-- in line 30.
	Regarding claim 1, lines 34-35, for the same reasons provided above, the examiner suggests --a portion of the plurality of first staple fibers.
	Regarding claim 1, lines 36-45, as noted above the solid region polymer-fiber infused layer is optional. However lines 36-45 are written as if this layer is required. The examiner suggests --polymer-fiber infused layer, if present, or is oriented such that the first side of the solid region cap layer is adjacent the second side of the solid region nonwoven layer if the solid region polymer-fiber infused layer is not present, wherein the second side-- starting at line 39.
	Regarding claim 1, lines 51-52, for the same reasons provided above, the examiner suggests --a portion of the plurality of the first staple fibers-- and --the [[a]] first polymer--.
	Regarding claim 1 line 60-63, for the same reasons provided above, the examiner suggests --a portion of the plurality of the first staple fibers--.
	Regarding claim 3, it is unclear if a positive further step is being recited, or rather if this limitation is directed to intended use. The examiner suggests --[[wherein]] further comprising molding the nonwoven composite 
	Regarding claim 4, parent claim 1 indicates the heat is optional. It is unclear if the heat is optional in claim 4. The examiner suggests --the heat, if applied, and pressure in step (d)--.
	Regarding claim 5, this claim is dependent on claim 10, which does not exist. It appears claim 5 should be dependent on claim 4 in view of the further limitation of the patterned roller recited in claim 4.
	Regarding claim 6, parent claim 1 indicates the step (e) cooling is optional. It is unclear if this step is optional in claim 6. The examiner suggests --(e), if performed,--.
	Regarding claims 7-8, although “the surface area” of the lower surface of the nonwoven composite may be considered to have implicit antecedent basis from the recitation of a lower surface of the nonwoven composite in claim 1, line 16, the examiner suggests --a [[the]] surface area-- in claims 7 and 8 to avoid any potential issue of lack of antecedent basis. For example the lower surface of a continuous composite material (which is not precluded by the claims) does not necessarily have a clearly defined implicit surface area since continuous material is substantially endless.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arvidson’870 (US 10,792,870) or Arvidson’589 (US 10,607,589).
	It is noted that the inventive entity of the Arvidson references is the same as the current application, except that Sara Broadaway, not Sara Arvidson, is listed as an inventor of the current application. Based on the respective Application Data Sheets, it appears Sara Arvidson from the Arvidson references may be the same person as Sara Broadaway from the current application inventive entity. However, there is no Declaration of record which clearly establishes these names refer to the same person. It is also noted that the Arvidson references qualify as prior art under 35 USC 102(a)(2), and thus may be disqualified if a proper statement of common ownership can be made in accordance with 35 USC 102(b)(2)(C). See MPEP 2154.02(c) and MPEP 2158.
	While Arvidson’870 is applied below, Arvidson’589 contains the same teachings and accordingly satisfies the claims for the same reasons.
	Regarding claim 1, Arvidson’870 teaches a process for forming a nonwoven composite comprising: (a) forming a nonwoven layer comprising a plurality of first fibers and having a first surface and an opposite second surface, the first surface and the second surface further defining a nonwoven layer thickness; (b) obtaining a first polymer, wherein the first polymer comprises a thermoplastic polymer; (c) applying the first polymer to the second surface of the nonwoven layer, wherein the first polymer is molten, semi-molten, or solid; (d) applying pressure to the nonwoven layer and first polymer, wherein the first polymer and the second surface of the nonwoven layer are subjected to a textured surface embedding a portion of the first fibers from the nonwoven into the first polymer, and wherein the step (d) is concurrent with or after step (c) (See Arvidson’870, claim 1; column 3, lines 20-21). Arvidson’870 teaches the nonwoven composite comprises an upper surface and a lower surface, the upper surface and the lower surface further defining a composite thickness, wherein the nonwoven composite comprises a plurality of solid regions and a plurality of porous regions (column 8, lines 38-55; Figures 1-5), wherein the solid regions have an average surface area size of greater than about 1 mm2, wherein the porous regions have an average surface area size of greater than about 1 mm2 (Examples 1 and 3), wherein the porous regions and solid regions form a repeating pattern on the lower surface of the nonwoven composite (Examples 1 and 3), wherein the solid regions comprise a solid region nonwoven layer and a solid region cap layer, wherein the solid region nonwoven layer has a first side and a second side, wherein the first side of the solid region nonwoven layer forms a portion of the upper surface of the nonwoven composite, wherein the solid region nonwoven layer comprises a plurality of first staple fibers and less than about 5% by volume of a first polymer (Figures 1 and 3; column 7, lines 19-28), wherein the solid region cap layer has a first side and a second side, wherein the solid region cap layer is oriented such that the first side of the solid region cap layer is adjacent the second side of the solid region nonwoven layer, wherein the second side of the solid region cap layer forms a portion of the lower surface of the nonwoven composite, wherein the solid region cap layer comprises the first polymer and less than about 5% by volume of the first staple fibers column 8, lines 38-55), wherein the average distance between first and second sides of the solid region cap layer is greater than about 65 µm (Examples 1 and 3), and wherein the solid region cap layer comprises essentially no pores (column 8, lines 46-48); wherein the porous regions comprise a porous region nonwoven layer and a porous region polymer-fiber infused layer, wherein the porous region nonwoven layer has a first side and a second side, wherein the first side of the porous region nonwoven layer forms a portion of the upper surface of the nonwoven composite, wherein the porous region nonwoven layer comprises a plurality of the first staple fibers and less than about 5% by volume of a first polymer (Figures 1 and 3; column 7, lines 5-18), wherein the porous region polymer-fiber infused layer has a first side and a second side, wherein the porous region polymer-fiber infused layer is oriented such that the first side of the porous region polymer-fiber infused layer is adjacent to the second side of the porous region nonwoven layer and the second side of the porous region polymer-fiber infused layer forms a portion of the lower surface of the nonwoven composite, wherein the porous region polymer-fiber infused layer comprises a plurality of the first staple fibers and the first polymer, wherein the porous region polymer-fiber infused layer comprises between about 15 and 85 % by volume first polymer (column 7, lines 29-43), wherein the porous region polymer-fiber infused layer comprises plurality of pores, and wherein the pores comprise a continuous path from the first side to the second side of the porous region polymer-fiber infused layer (Figure 3; column 8, line 56 to column 9, line 18).
	Regarding claims 2-9, Arvidson’870 clearly teaches these additional limitations.

Allowable Subject Matter
It is considered likely that Applicant will be able to overcome the Arvidson references applied above. See the first paragraph under the rejection heading. In the interest of compact prosecution, this indication of allowable subject matter assumes that the Arvidson references will be overcome.
	Regarding claim 1, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the claimed combination of limitations of performing the claimed steps such that the solid region nonwoven layer and the porous region nonwoven layer have less than about 5% by volume of the first polymer, the solid region cap layer has less than about 5% by volume of the first staple fibers, the porous region polymer-fiber infused layer has between about 15 and 85% by volume of the first polymer and the solid region cap layer comprises essentially no pores. Ashida (US 2009/0186724). Ashida applies pressure from a textured surface to embed a polymer material into a nonwoven layer (Figure 4; paragraphs 30,  74-75 and 111-117). However, Ashida does not teach or suggest the above noted allowable subject matter.
	Stokes (US 5858515) is cited of interest for a teaching of using a textured surface to create permeable and impermeable regions in a nonwoven web (column 4, line 61 to column 5, line 14). Stokes does not teach or suggest the above noted allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745